Citation Nr: 1029404	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  10-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cold injury residuals.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for status 
post abdominal aortic aneurysm repair, claimed as paraplegia with 
loss of use of bowel and bladder and decubitus ulcers.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.






ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to January 1947, 
and from November 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus. 
cold injury residuals, and for  compensation under 38 U.S.C. 
§ 1151 for status post abdominal aortic aneurysm repair, claimed 
as paraplegia with loss of use of bowel and bladder and decubitus 
ulcers, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing 
loss is likely related to service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision regarding the Veteran's 
claim for service connection for bilateral hearing loss, the 
Board is satisfied that adequate development has taken place and 
that there is a sound evidentiary basis for granting the 
Veteran's claim at present without detriment to the due process 
rights of the Veteran.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including sensorineural hearing loss, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).


Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  
In his July 2007 claim, the Veteran noted that he was with the 
8th Army, Heavy Artillery in Korea during some of the heaviest 
fighting from the 38th parallel to the Yalu River as an 
ammunition carrier and loader for the 105 and 155 Howitzer 
cannons.  He did not have any type of noise suppressors or ear 
plugs to protect his hearing and he said that the noise from the 
guns firing and the enemy mortar shells exploding around him left 
him with a loss of hearing that had caused him much trouble since 
he left the Army.

The determination of whether a veteran has a current hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test 
results at a Veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at that 
time, he or she may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless of 
when the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in or 
aggravated by service.

Most of the Veteran's service treatment records from both of his 
periods of active duty are missing.  The Board notes a September 
2007 memorandum from the RO which details its unsuccessful 
efforts to obtain copies of the Veteran's service personnel and 
medical records.  For example, it was noted that the service 
department had reported that the Veteran's records were 
apparently lost in a fire years ago at the National Personnel 
Records Center (NPRC) in St. Louis.  The service department also 
noted that although there are alternate record sources available 
which can be used to reconstruct parts of a lost service records, 
the information requested, such as unit of assignment, dates of 
assignment, participation in combat operations, and awards and 
decorations outside the United States, cannot be reconstructed.  
The formal finding of unavailability also included notice of the 
RO's correspondence and a telephone call to the Veteran in 
another unsuccessful attempt to secure service records.

Three service examinations found in the claims file dated in 
December 1946, July 1952 and April 1955 show 15/15 was registered 
on the whisper voice test but no audiogram measurements are 
given.  Discharge papers that showed the Veteran was a laundry 
machine operator relate to his first period of active duty before 
the Korean War.  His DD Form 214s from the Korean War period list 
his specialty codes as 4812 and 3050 (carpenter).  The 4812 code 
was not related to any civilian occupation and a translation of 
the code is not found within the claims file.

The Veteran is competent to report his symptoms and observations 
such as pain, numbness, and tinnitus.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Further, in cases where a Veteran asserts service 
connection for injuries or disease incurred or aggravated in 
combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 
C.F.R. § 3.304(d), are applicable.  This statute and regulation 
ease the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence is 
consistent with the circumstances, conditions, or hardships of 
such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To 
establish service connection, however, there must be medical 
evidence of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); 
Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In this case, it is not entirely clear whether the Veteran 
qualifies for the application of § 1154(b).  The Veteran did 
serve in Korea during the Korean War, but his DD Form 214 does 
not reflect the award of any combat badges or decorations.  
Further, he was a carpenter during part of his second period of 
active duty and it is not clear what his official duties were 
during his service in Korea.  In addition, the Veteran was not on 
active duty until one year after U.S. forces crossed the 38th 
parallel and marched to the Yalu River in November 1950.  
However, because the VAMC has listed the Veteran as a combat 
veteran, because his service records are lost and his 
participation in combat operations cannot be verified, and 
because his statements regarding ammunition loading and 
involvement in heavy fighting in Korea are deemed credible (even 
though the elderly Veteran may be confused about exact time 
periods and campaigns), the Board will exercise discretion and 
afford reasonable doubt in favor of the Veteran to apply the 
provisions of § 1154(b) in this decision.

VA treatment records dated from January 1980 to October 2009 do 
not show any treatment for hearing complaints or tests for 
hearing loss, except a July 2007 VA outpatient treatment record 
noted that the Veteran was being referred to the audiology clinic 
for a hearing loss examination.  

In July 2007, the Veteran underwent a hearing test at a private 
ear, nose and throat (ENT) specialist, Dr. S.R.D. in Tampa.  A 
copy of the July 2007 private audiogram is attached, but the 
results of the audiogram were in graphical form and were not 
numerically interpreted.  However, it is clear from the chart in 
this document that the Veteran had a bilateral hearing loss 
disability as measured by VA with readings of at least 50 
decibels and higher at the 2000, 3000, and 4000 Hz levels in each 
ear. See 38 C.F.R. § 3.385.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
65
LEFT
       20
25
75
70
75

Speech discrimination scores were 76 percent for the Veteran's 
right ear and 36 percent for the left ear.  The examining 
audiologist noted mild to moderate sensorineural hearing loss 
with fair discrimination for the right ear and mild to severe 
sensorineural hearing loss with poor discrimination for the left 
ear.  The audiologist also noted that the Veteran should approach 
VA for hearing aids.  There is no indication from Dr. S.R.D.'s 
records whether the speech recognition scores were derived from 
the Maryland CNC Word List as required by VA regulations.  See 
38 C.F.R. § 3.385.  

Dr. S.R.D. also wrote in correspondence dated in July 2007 that 
the Veteran was provided a thorough ENT examination and that it 
was his determination that the Veteran had sensorineural hearing 
loss due to noise induced trauma while in active military 
service.

Information in the claims file indicates that the Veteran was 
scheduled for a VA audiological examination on at least five 
occasions, but that two were rescheduled because the Veteran's 
motorized wheelchair could not enter the audio booth, two were 
rescheduled due to the Veteran's illness, and the last was 
cancelled because the Veteran had just had surgery.

The Board's review of the medical and lay evidence of record 
indicates that the Veteran's current bilateral hearing loss 
disorder is due to service and, thus, service connection is 
warranted.  Initially, the Board notes that most of the Veteran's 
service treatment records are missing.  The Board is mindful 
that, in a case such as this, where service treatment records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate 
that the Veteran's service treatment records are currently 
unavailable, this appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened obligation set forth in Cuevas 
and O'Hare in mind.  

After a careful review of the evidence of record, the Board finds 
that the evidence shows that the Veteran was exposed to noise 
during his second period of active service during the Korean War.  
Although there is no medical evidence of any hearing loss 
disability during service, changes in the law permit VA greater 
leeway to find the Veteran competent to provide an account of his 
in-service experiences.  The Court recently has specifically 
indicated that a Veteran is competent to present lay evidence of 
a type of disorder capable of lay observation.  See Davidson v.  
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay 
person is not competent to provide testimony regarding nexus); 
see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) 
(holding that medical evidence is not always required to 
establish the elements of in-service incurrence and nexus).  In 
this case, the Board finds that the Veteran's version of the 
onset of his hearing loss in service is credible because it is 
consistent with existing service records showing service in Korea 
during the Korean War.  With the application of the provisions of 
§ 1154(b) for combat veterans, the Board finds that the record 
evidence is sufficient to establish inservice incurrence of 
hearing loss.

Further, post-service medical evidence of record shows a current 
bilateral hearing loss disability, including the results of the 
July 2007 private audiological examination.  Though this 
audiogram was in graphical form and has not been numerically 
interpreted, the Board finds that it shows a current hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  

The file appears to lack a medical opinion finding that the 
current disability was as likely as not due to noise exposure 
such as described by the Veteran while in service in the 1950s 
during his second period of active duty.  While Dr. S.R.D. 
provided a private nexus opinion, he did not have access to the 
claims file.  However, the Board notes that because of the 
Veteran's missing service records the claims file does not 
contain much evidence relevant to this claim.  Further, the 
Veteran was never able to undertake a complete VA audiological 
examination because his motorized wheelchair is unable to enter 
the audio booth.  In view of the above, in addition to the 
Veteran's written submissions, the Board will accept the 
correspondence of Dr. S.R.D. as proof of a nexus between current 
hearing loss and service.  

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is, at the 
very least, in equipoise as to whether the Veteran's current 
hearing loss is the result of noise exposure during his second 
period of active service during the Korean War.  Where there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
a matter, the benefit of the doubt in resolving the issue is 
given to the claimant.  38 U.S.C.A. § 5107.  For these reasons, 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's bilateral hearing loss was incurred in 
service, and his claim for service connection for bilateral 
hearing loss is granted.

ORDER

Service connection for bilateral hearing loss is granted, subject 
to the laws and regulations governing the award of benefits.


REMAND

Unfortunately, a remand is required for the Veteran's claims for 
service connection for tinnitus and for cold injury residuals and 
for his claim for § 1151 compensation.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

In his July 2007 claim, the Veteran noted that he was with the 
8th Army, Heavy Artillery in Korea during some of the heaviest 
fighting from the 38th parallel to the Yalu River as an 
ammunition carrier and loader for the 105 and 155 Howitzer 
cannons.  He did not have any type of noise suppressors or ear 
plugs to protect his hearing and he said that the noise from the 
guns firing and the enemy mortar shells exploding around him left 
him with a ringing in his ears to this day.  The Veteran also 
noted that he served in Korea during the winter and lacked the 
cold weather clothing that was necessary for the 30 or 40 degree 
below zero weather he encountered there.  The weather was so 
cold, he related, that when he put his hand on the barrel of a 
gun, the hand froze right to it and that it took some maneuvering 
to get it loose.

As noted above in the discussion of the Veteran's hearing loss 
claim, he is competent to report his symptoms and observations 
and the Board has determined that, for purposes of this appeal, 
he can be considered a combat veteran under the provisions of 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d).  If the Veteran was engaged in combat with the enemy, 
VA shall accept as sufficient proof of service connection 
satisfactory lay or other evidence of service incurrence, if the 
lay or other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  To establish service connection, however, 
there must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 21 
Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 
523-24 (1996).

Concerning the Veteran's claim for service connection for 
tinnitus, the Board notes that the private hearing test, which 
was administered in July 2007, contained no evaluation of 
tinnitus and Dr. S.R.D. made no reference to tinnitus in his July 
2007 correspondence to the Veteran's then service representative.  
The Veteran claims though that he has had ringing in his ears 
since his service in Korea.  Most of his service treatment 
records have been lost and the few remaining examination reports 
are silent as to any tinnitus complaint.  

Adequate adjudication of the Veteran's claim for service 
connection for tinnitus cannot take place evidence of a current 
diagnosis and evidence that such diagnosis is related to service.  
Because the defect in failing to obtain such information is due 
to five scheduled but cancelled VA audiological examinations 
noted above, and was not cured by later treatment records 
associated with the claims file, a remand is necessary for this 
appeal.  On remand VA must assure that the appropriate 
accommodation is afforded to all the Veteran to undergo the 
necessary examination.   

Concerning the Veteran's claim for service connection for cold 
injury residuals, the Board notes that the effects of cold injury 
may not become apparent for many years.  VA has determined that 
continuity of symptomatology is not required to establish service 
connection for cold injury residuals.  See VBA Training Letter 
(TL) 00-07 (July 17, 2000).  According to the training letter, 
typically, there are symptoms for several days to two weeks after 
the cold injury, followed by a long latent period, after which, 
years later, late or delayed signs and symptoms may appear.  Id.  
VBA training letters have also provided specific symptoms or 
conditions which are late effects of cold injuries.  See TL 02-01 
(March 29, 2002) and TL 00-07 (July 17, 2000); see also 38 C.F.R. 
§ 4.104, Code 7122 (2009).  These include disturbances of nail 
growth, recurrent fungal infections, pain and/or paresthesia, 
and/or numbness, and sensory neuropathy and/or disturbances of 
sensation, or degenerative changes.

VA has taken a number of steps to assist claimants and to enhance 
the adjudication of claims for cold injury residuals.  They 
include: revision and expansion of the criteria for rating 
residuals of cold injury; the addition of a section on cold 
injury in the adjudication procedures manual; and development of 
a cold injury examination protocol.  See VA Adjudication 
Procedure Manual M21-1MR, Part III, iv, 4, E.21 (December 29, 
2007).  So, despite the lack of any specific record of a cold 
injury in service, VA may still grant service connection for 
residuals of cold injury that are diagnosed long after service.  
Id.  In such cases, VA provides service connection may be 
granted, but only when the following are shown: (1) the cold 
injury was incurred during military service, and (2) an 
intercurrent non-service connected (NSC) cause cannot be 
determined.  Id.

A preliminary review of the Veteran's few service treatment 
records is unremarkable for any complaint, treatment or diagnosis 
of a cold weather injury during active duty.  VA treatment 
records dated from January 1980 to November 2009 are mostly 
silent as to cold injury residuals.  An April 1982 private 
medical record did note numbness and weakness in the Veteran's 
knees.  A pre-surgery August 2007 VA lower extremity arterial 
pressure evaluation noted the Veteran's complaint of lower 
extremity post cold exposure.  An interpretation noted that the 
Veteran's symptoms were likely secondary to something other than 
peripheral vascular disease.  

Adequate adjudication of the Veteran's entitlement to service 
connection for cold injury residuals cannot take place without a 
nexus opinion.  Because the defect in failing to schedule a cold 
weather injury VA examination and opinion was not cured by later 
treatment and clinical records associated with the claims file, a 
remand is necessary for the appeal of this issue.

Concerning the Veteran's claim for compensation under § 1151 for 
status post abdominal aortic aneurysm repair, claimed as 
paraplegia with loss of use of bowel and bladder and decubitus 
ulcers, the Veteran maintains that surgery performed by the VAMC 
in Tampa, Florida, on August 31, 2007, for the repair of his 
abdominal aortic aneurysm subsequently caused paralysis, the loss 
of bowel and bladder functions, and that a stage 4 decubitus 
ulcer developed on both buttocks and his left heel as the result 
of his treatment.  He claimed that VA was negligent in caring for 
him while he was a patient and receiving rehabilitation.  

VA treatment records dated on August 31, 2007 show surgery on 
that date for the retroperitoneal repair of a 7 cm. suprarenal 
abdominal aortic aneurysm with right aortofemoral bypass.  
According to a September 2007 VA medical record, the aneurysm was 
found in April 2007 when the Veteran was seen by VA.  On the day 
of surgery the Veteran signed a form entitled "Consent For 
Treatment/Procedure." 

More than a thousand pages of copies of VA inpatient treatment 
records are associated with the claims file for the period from 
August 2007 to November 2007, detailing pre- and post-op 
procedures and the Veteran's subsequent hospitalization in the 
Tampa VAMC's spinal cord injury unit.  These records reveal that 
paralysis of the Veteran's lower extremities was noted soon after 
surgery, and subsequently monitored and treated.  In addition, 
these records show monitoring of, and care for, bowel and bladder 
conditions and skin care, including for a decubitus ulcer or 
large stage 4 sacral pressure wound that was to be repaired in 
January 2008.  An October 2009 record noted that the Veteran had 
done well in the long term care setting, but a major obstacle had 
been treatment of the pressure ulcer which almost healed but 
abruptly had unusual peeling and disruption of the surrounding 
tissues, buttock to upper thighs.

In June 2008 VA obtained a medical opinion from Dr. T.T.S., a 
specialist in occupational medicine.  After reviewing the claims 
file and noting the Veteran's surgery and subsequent paralysis in 
his legs with complications, including ducubitus ulcer, bowel and 
bladder dysfunction and other problems, Dr. T.T.S. conceded the 
Veteran had developed these complications as a result of the 
surgery.  He said they were a reasonably foreseeable complication 
of abdominal aneurysm surgery and well described in the Informed 
Consent which the Veteran had signed.  Dr. T.T.S. also wrote that 
in reviewing the file he could find no evidence that there was 
any carelessness, negligence, lack of proper skill, error in 
judgment or a similar finding of fault on the part of VA.  He 
concluded that the Veteran's paralysis and other complications 
were foreseeable, although unfortunate.  The entirety of this 
medical opinion consists of two paragraphs over the space of one 
half-page.

The Board finds that the June 2008 VA medical opinion is 
inadequate because it is compiled of conclusions without 
rationales or explanations.  There is no discussion of the 
background for why the operation was necessary, what the risks 
are for such a procedure, and why the risks outweighed the 
potential benefits.  In this regard, there is no explanation of 
whether this is an inherently risky procedure, what percentage 
may expect this type of outcome, or whether the Veteran could 
have declined the surgery and at what costs to his present and 
future health.  Further, there is no analysis of the operation 
itself, i.e., what went wrong during the procedure and why.  In 
addition, there is no discussion of how the Veteran's paralysis, 
bowel and bladder problems, and decubitus ulcers are related to 
the August 2007 surgery or any comment regarding any more likely 
cause for these current disorders if they were found to be 
unrelated to the August 2007 procedure.  Simply providing a 
statement that the record were reviewed and that there was no 
evidence to indicate that any carelessness, negligence, lack of 
proper skill, error in judgment or a similar finding of fault on 
the part of VA is not enough.  Specific examples and analysis 
must be provided in order of the opinion to be adequate. Without 
an adequate rationale, the opinions offered by the June 2008 VA 
physician are conclusory and inadequate for the adjudicatory 
determinations to be made.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the claimant 
a medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  Accordingly, because this appeal presents 
medical questions which cannot be answered by the Board, such 
must be addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran and his representative should 
be afforded an opportunity to submit or 
identify any additional evidence relevant to 
his service connection claims for tinnitus 
and for cold injury residuals and in support 
of his § 1151 compensation claim.

2.  The RO/AMC shall review the Veteran's 
claims file and undertake any additional 
development indicated.  This may include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, any additional pertinent 
records identified by the Veteran or his 
representative during the course of this 
remand.

3.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA examination to 
assess the nature and etiology of his claimed 
tinnitus.  The entire claims file and a copy 
of this remand must be reviewed by the 
examiner in conjunction with conducting the 
examination.  All necessary tests and studies 
should be performed, and all findings must be 
reported in detail.  The examiner should be 
advised that tinnitus need not be shown by 
the results of examinations during the 
claimant's period of active military service 
in order for service connection to be 
granted. 

The examiner is requested to provide an 
opinion as to whether the Veteran currently 
has tinnitus and, if so, the etiology of the 
Veteran's tinnitus, to include whether it is 
at least as likely as not (50 percent 
probability or greater) that any such 
disability found on examination is consistent 
with the Veteran's duties during his period 
of active service, and whether the disability 
is otherwise related to noise exposure in 
service.  In so doing, the examiner must 
acknowledge the competent reports of the 
Veteran as to a continuity of symptoms since 
his military service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner concludes that an 
opinion cannot be offered without resort to 
speculation, it should be indicated and he or 
she should explain why an opinion cannot be 
reached.

4.  The RO/AMC shall also schedule the 
Veteran for a VA cold weather injury 
examination.  The examiner should review the 
Veteran's claims folder, and in light of the 
Veteran's medical history and clinical 
findings should render an opinion, with 
supporting rationale, as to the following 
questions: 

(a)  Does the Veteran currently manifest cold 
injury residuals to his lower and/or upper 
extremities?  If so, such residuals should be 
specifically identified and diagnosed.  

(b)  If the Veteran currently manifests cold 
injury residuals in his lower and/or upper 
extremities, is it at likely as not (50 
percent probability or greater) that these 
cold injury residuals are related to the 
Veteran's military service?

The examiner should note also that the 
Veteran is competent even as a layman to 
report having been exposed to extremely 
frigid weather in Korea, as this requires 
only personal knowledge and experience, not 
medical expertise, as it comes to him through 
his senses.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an examination 
was inadequate where the examiner did not 
comment on the Veteran's report of in-service 
injury and, instead, relied on the absence of 
evidence in the Veteran's service treatment 
records to provide a negative opinion).

The examiner must discuss the rationale of 
all opinions expressed, whether favorable or 
unfavorable to the claim.

5.  The RO/AMC should also arrange for the 
Veteran to be examined by an appropriate 
physician to ascertain whether he has 
additional disability (and specifically 
paralysis, bowel and bladder dysfunction, and 
decubitus ulcers) following or as a result of 
his retroperitoneal repair of an abdominal 
aortic aneurysm with right aortofemoral 
bypass procedure in the course of August 2007 
inpatient treatment at the Tampa VAMC.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination.  
Based on examination of the Veteran and 
review of pertinent medical records, the 
physician should offer opinions responding to 
the following:

(a)  Does the Veteran have additional 
disability from (following) the August 2007 
surgical procedure?

(b)  If the response to (a) is yes, the 
examiner should identify the disability 
(indicating whether it includes paralysis, 
bowel and bladder dysfunction, and/or 
decubitus skin ulcers), and further provide a 
complete explanatory opinion whether the 
treatment provided (and resulting additional 
disability) involved any fault (i.e., 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault) on the part of VA in furnishing the 
treatment, or is due to an event not 
reasonably foreseeable.  The examiner must 
completely explain the rationale for all 
opinions given.  Specifically, the examiner 
shall analyze how the surgical procedure, as 
well as pre- and post-operative, was 
conducted, (i.e., were there any anomalies 
and how were they addressed, etc.).  

6.  The RO/AMC shall then readjudicate the 
Veteran's claims for service connection for 
tinnitus and for cold injury residuals.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


